Title: To James Madison from Thomas Appleton, 15 January 1802
From: Appleton, Thomas
To: Madison, James


					
						Sir
						Leghorn 15th. January 1802.
					
					I had the honor of addressing the Department of State on the 14th. Ultimo, and now 

inclose you a duplicate thereof, also the account of American vessels which have arrived in this 

port during the last year, together with a very detailed statement of the different Sums I have 

expended for the relief of distressed seamen during the year 1801.  You will find likewise 

inclosed Sir a translation of the constitution proposed by Buonaparte and accepted by the 

republic of Lucques, and finally an estimate of the losses of the Empire during the late war.  

The number of American ships arrived here the last year has been small, when compared with 

the three preceeding ones.  This has principally arisen in the first instance from a long blockade 

of the port by the british Ships of War, and in the second from the justifiable apprehensions 

of a War with Tripoli which so immediately ensued.  The amount of money paid to distressed seamen 

may appear great in proportion to the number of American Ships Arrived; but it must be observed 

that very near one half the amount was given to sailors who came from Naples, Ancona and 

Trieste, and frequently bordering on the most extreme wretchedness.  The amount of this 

account Vizt. 279 Dollrs. and 60 Cents I have drawn in favor of Nathan Robinson Esquire on the 

Department of State.  In my former letters to the Government I have given a general Sketch of the 

Commerce of Leghorn.  It may now not be perhaps unnecessary to recapitulate what I Conceived 

then, the duties my office principally pointed out.  On my arrival at this place in the year 1798, I 

found from the public documents that only 23 american ships had arrived in the port from the peace 

of 17 to the period I have mentioned above.  It did not require a long investigation of the 

resources of Tuscany to perceive that the exports of the U: States would meet with a ready 

market here, nor that the productions of this Dutchy would tend to increase our Commerce with 

the W: India Islands.  I therefore in a great variety of letters to America, pointed out the 

advantages which would result from sending their ships to this place: and the more effectually to 

attend to the duties of my Office, I avoided giving any part of my time to commercial affairs 

here, being persuaded that, otherwise, I could not faithfully fulfill the duties my office imposed 

on me.  In short Sir from my arrival, to the present period (& I have an unquestionable right to 

presume, it has Arisen from the information I have so unceasingly Spread in the U: States) a 

number no less than 152 Ships have arrived here.  There may fairly be calculated that from 

the high prices W: India, & East: India produce, have borne, that their cargoes singly, averag’d    

000. Dollars, which will amount to Something more than Twelve millions; and I am equally 

persuaded that in no instance less than 50. in many, 75. and in some 100 Pr. Ct. was gained 

on the voyage.  Therefore taking the moyenne for the Sum mentioned above is the amount of Sales 

here (not surely less than Four millions and a half of dollars) must have been the advantage to 

the commercial interests of the U: States, exclusive of the emoluments on the cargoes of Oil, 

Soap, Silks &c. &c. which went in the return Ships; and I am informed have for the most part been 

sent to the islands.  My motive in this detail, is to shew you the extent of the commerce of this 

place, and the resources which Italy offers.  Naples from its various manufactures, would become 

nearly as beneficial, were the advantages as generally known, though most assuredly not a 

third part of the number of american ships have hitherto entered that port.  The island of Sicily 

likewise offers a variety of productions suitable to the american market.  I shall not trouble 

you Sir, with my ideas of a reform of the Consular establishment of Italy, having fully enlarged on 

that subject in the duplicate letter herein enclosed.
					With respect to the constitution of Lucques, it is a Circumstance not unworthy of 

notice, with what Care it has provided against the passing any law, unless it shall have been 

discussed three days previous; while the Constitution itself, which surely Could not but be as 

important, was accepted by unanimous voice, in much less than as many hours.  Tho’ this 

promptitude of business may not prove that they deemed it unworthy of a more mature 

Consideration, it must nevertheless incontestably shew, that relative dependance in which Italy 

stands towards France
					In order to explain this, in a manner more precise, it will suffise I presume to Say, that a 

Certain Salicetti, a Corsican by birth, but long since famed for his enthousiasm in the cause of 

liberty, was charged by the first Consul to present this form to the republic.  This little 

government apprehensive lest it should be annexed to Some neighbouring power, and fearful 

even for its political existence, hasten’d to accept any mode of legislation, in preference to So 

distressing a State of uncertainty.
					When we compare the present Constitution, with the one that has been abolished, it 

will surely appear more conducive to the general happiness of the community.
					The right of being princes of the republic (or what is now termed Gonfalonieres), a 

dignity claimed heretofore by a few priviledged families, while the greatest part of the order of 

nobility  was deprived of this momentary honor, while all men who pursued the Study of the 

Sciences, merchants, or land-holders (not noble) were debarred from every avenue to political 

influence.  I say therefore it cannot but be viewed as preferable to the former.  The Counsel of Lyons 

formed of nearly 500. deputies from the different orders of State composing the Cis-alpine republic 

is Still assembled; but as the Arrival of the first Consul has been from some cause for a few days 

Suspended, they have not as yet entered on the object of their mission.  The remainder of Italy 

tranquilly waits the fate which may be allotted to them.  The Pope is of all the sovereigns the least 

apprehensive of any innovations on his temporal power, and may in truth remain so, as long As it 

shall be necessary to sacrifise the political interest of france to religious prejudices.  The destiny 

of the King of Naples depends on a basis much less solid, for it has hitherto been Spared but 

from the interest the Court of St. Petersbourg enjoys in the counsel of Paris.  Should the caprices 

of that unstable cabinet occasion at any time a diminution of the warmth which seems at present 

to animate the republic, the Kingdom of Naples will most assuredly experience its vengeance.  

No Nation during the last 18 months has so wantonly abused of every indulgence, nor any 

one excited so legitimate a requital for an ill timed leniency.  In Tuscany, or what is now termed 

Etruria, the utmost tranquility prevails; for the King is of all men the most pacifick, while the 

french Ambassador (General Clarke) governs with the greatest moderation.  The little sketch I 

have enclosed you of the parts which have been lopped from the Empire, I have stated from a 

private letter.  It will shew more precisely their losses, which the treaty has but generally 

designated.
					In mentioning the situation of the Cis-alpine republic of which Turin is the Capital, I have 

forgotten to observe, that the King of Sardinia, as no provision appears to have been made for him 

in the treaty between England and France, that instead of embracing the valuable resources 

which the islands of Sardinia Offer, he has become a host of the King of the two Sicilies at 

Palermo, and appears to have found in devotion a solace for the calamities he endures.
					The Vessel being on the eve of departure, I Can only add that no event shall occur of which 

you will not be informed, and that I remain with the highest Consideration Your most Obedient and 

most humble Servant,
					
						Th. Appleton
						Consul
					
					
						Postscriptum.
						It is necessary to apologize at this late hour for repeating the substance of what I had 

the honor to write you the 28th. of September respecting Navy-Agents having been appointed in 

this Port by Mr. Smith, and to which letter I beg to refer you.  It will now I am sure suffise to say, 

that I am the only Consul of 18 in this place who is not charged with the Concerns of the Marine 

of their Nation; and on which I have fully enlarged in the letter I have mentioned above.  A 

Circumstance however of much weight in my mind, is that I am the alone Consul from the United 

States in the Mediterranean who has experienced this disgrace.  Disgrace, I may in truth Call it, 

since I am an exception to a rule hitherto without example: for in every Port, excepting 

Leghorn the Affairs of the Squadron of Como. Dale have been transacted by the Consuls of 

the U: States.  What I may with much truth add, is, that I have been the single medium through 

which all information of the War of Tripoli, has passed, and which Communication, has been 

made Known in more than two hundred letters I have written, not only to the Consuls bordering on 

the Mediterranean but even by duplicates to every american Consul in Europe and were my situation 

not uncommonly singular, I should have forebore to mention that I have receiv’d letters 

expressed in terms of gratitude, from the Consuls of Algiers, and of Tunis, for the timely 

information I imparted to them, when they were menaced with chains.  The former in his letter to me 

says, "I have shewn your letter to the Dey, and hostilities are suspended."  This was in the year 

1798, and relative to the Brig, and two schooners destined for him.  The latter was respecting the 

Ship Hero loaded with Store for Tunis, and the long delay had brought on him the most 

outrageous threats which subsided on my forwarding him Copies by various Conveyances, of the 

singular misfortunes which attended that Ship and which silenced the menaces of the barbarian 

King until her arrival there.  Having then ever viewed the dignity of my Consulate, as inseperable 

from the duties of it and preserved that dignity inviolate. I am fearfu l that this derogation from rule, 

and of which I am equally persuaded that you have not been made acquainted with, may tend 

to weaken a respectability which was my first object to establish, and shall be my last to 

maintain.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
